Citation Nr: 1335698	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  08-32 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent for degenerative disc disease at T7 and T8 with thoracic spine ligamentous strain.

2. Entitlement to an increased rating in excess of 20 percent for neck strain with cervical degeneration.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1987 to December 1990.

This appeal comes to the Board of Veterans' Appeals (Board) from November 2007 and October 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in May 2013; the hearing transcript has been associated with the file and has been reviewed.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1. Throughout the pendency of this appeal, the Veteran's degenerative disc disease at T7 and T8 with thoracic spine ligamentous strain has been manifested by pain and loss of range of motion, but without credible evidence of lumbar/thoracic spine flexion to 30 degrees or less.

2. Throughout the pendency of this appeal, the Veteran's neck strain with cervical degeneration has been manifested by pain and loss of range of motion, but without credible evidence of cervical spine flexion to 15 degrees or less.

3.  There is no credible evidence that the Veteran has neurological impairment as a result of the service-connected lumbar and cervical spine disorders, or that he has experienced incapacitating episodes due to these conditions.

4. The more probative evidence does not show that the Veteran is unable to engage in substantially gainful employment solely as a result of his service-connected disabilities.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for degenerative disc disease at T7 and T8 with thoracic spine ligamentous strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2012).

2. The criteria for a rating in excess of 20 percent for neck strain with cervical degeneration have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2012).

3. The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2012).

The regulations provide that spine disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a.  

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months; and a 60 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks, during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).  

Here, although the Veteran has self-reported having incapacitating episodes, the evidence of record does not show that any period of bed rest has been prescribed by a physician over the course of his appeal.  While the Veteran may choose to voluntarily take to bed, that is not the legal definition of an incapacitating episode.  His neck and back conditions indisputably cause some impairment, but the criteria for an increased rating based on incapacitating episodes of intervertebral disc syndrome have not been met.  As such, the Veteran's neck and back disabilities should be rated under the General Rating Formula for Diseases and Injuries of the Spine.  

A. Back

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent evaluation is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation requires either that forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or that favorable ankylosis of the entire thoracolumbar spine is shown.  A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation requires unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Note 2.

In reaching the following conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  

Prior to filing his claim for an increased rating in April 2007, the Veteran underwent a VA examination in December 2006.  The examiner measured the range of motion of the Veteran's thoracolumbar spine as limited to 60 degrees flexion, with additional loss of motion to 45 degrees on repetition due to pain.  Extension was measured to 20 degrees with additional limitation to 15 degrees on repetition.  Right lateral flexion was measured to 25 degrees with additional limitation to 20 degrees on repetition.  Left lateral flexion was measured to 20 degrees, right lateral rotation to 25 degrees, and left lateral rotation to 20 degrees, none with additional limitation of motion after repetition.

December 2006 x-rays of the thoracic spine showed mild anterior wedging of L1 and mild degenerative changes of the dorsal spine.

The Veteran was afforded another VA examination in August 2007.   He reported he suffered a head and neck injury in a March 2007 assault.  The examiner stated that the Veteran's entire cervical spine and part of his thoracolumbar spine was ankylosed in flexion.  

However, on range of motion testing, the examiner found that flexion of the thoracolumbar spine was limited to 30 degrees with pain beginning at 20 degrees, and spasms reported at 15 degrees.  Lack of endurance caused loss of range of motion with repetition.  Extension was measured to 30 degrees, right and left lateral flexion to 15 degrees, and right and left lateral rotation to 30 degrees. 
 
The examiner opined that the Veteran's recent assault had exacerbated the Veteran's neck and back conditions.  The examiner further opined that the Veteran's service-connected neck and back conditions did not aggravate his non-service connected injuries from the March 2007 assault.

At a pre-operative appointment in December 2007 unrelated to his spine, the Veteran was noted to have chronic neck and back pain, but was found to have full range of motion.  At a neurology appointment the following day the examining physician found he had a normal gait but reduced range of motion in his neck.  The doctor noted an x-ray from the previous month showed degenerative changes in the cervical and thoracic spine with no acute abnormalities.

At a January 2008 neurology consultation, the Veteran was found to have no evidence of compressive neuropathy or cervical radiculopathy.

In May 2008 the Veteran went to the VA complaining of a recent onset of back pain after bending over to tie his shoes.

The Veteran underwent another VA examination in May 2008 a couple weeks after seeking treatment at the VA.  He reported daily flare-ups.  The examiner found guarding, pain with motion, and tenderness in the cervical and thoracic spine.

On range of motion testing, the examiner noted much voluntary guarding and stated that she could not state that the exam represented the Veteran's full functional capabilities.  The examiner suggested the examination could have been limited due to fear of movement.  Nonetheless, flexion was measured to approximately 30 degrees, increasing to 40 to 45 degrees on subsequent repetitions despite complaint of continued pain.  Lateral rotation was measured to 20 to 25 degrees.

The examiner diagnosed cervical and thoracolumbar degenerative disease with stiffness.

In January 2009 the Veteran underwent a Social Security Administration (SSA) disability examination that showed lumbar flexion to 60 degrees.

The Veteran was afforded another VA examination in September 2009.  The examiner found no spinal muscle abnormalities such as guarding and spasm and no spinal ankylosis.

On range of motion testing, the Veteran complained of pain on all ranges and all movements and made jerky movements.  The examiner measured the Veteran's forward flexion to 47, extension to 24, bilateral flexion to 28, right rotation to 18 and left rotation to 20.  The examiner noted positive Waddell's testing and further observed that the Veteran was able to sit with 90 degrees flexion of his back as well as crouch forward to get his shoes with greater than 90 degrees flexion, yet on testing only showed flexion to 47 degrees.  With respect to his cervical spine, the examiner noted the Veteran was able to turn his head to look at him during the interview but on testing only demonstrated 30 degrees bilateral rotation.  The examiner concluded the Veteran's demonstrated range of motion on testing was not indicative of his true functional range of motion.

The examiner found bilateral sensory loss in the Veteran's legs.  He found no muscle abnormalities in the spinal muscles.  The examiner noted the Veteran's gait was inconsistent, alternating between limping and walking normally.	

The Veteran reported having incapacitating episodes of back pain two to three days a week lasting five to six hours at a time.

The examiner diagnosed thoracic back pain with a normal MRI and no evidence of any significant degenerative changes on the more recent MRI.

A March 2010 MRI showed multilevel degenerative changes of the cervical spine and mild degenerative changes of the lumbar spine.  After an EMG and nerve conduction studies, he was diagnosed at the VA with mild peripheral neuropathy and no evidence of cervical radiculopathy.

The Veteran underwent another VA examination in February 2011.  He reported constant neck and back pain and said sometimes he can't get out of his chair to go upstairs to the bathroom.

He was noted to have an antalgic, slow gait most noticeable immediately after standing from prolonged sitting that improved to essentially normal with continued ambulation.

The Veteran reported tenderness to palpation throughout the cervical and thoracic paraspinal muscles with some guarding present.  The examiner found no spinal ankylosis.  With the exception of slightly decreased left patellar reflex, motor, sensory, and reflex testing was all normal.

The examiner measured the Veteran's forward flexion to 90 degrees passive and 60 degrees active, extension to 15 degrees, right and left rotation to 20 degrees, right lateral flexion to 25 degrees, and left lateral flexion to 30 degrees.  The Veteran reported pain throughout the range.  The examiner noted positive Waddell's testing.

The Veteran attended a physical therapy session in March 2012 for his back.  He reported numerous falls and ambulation was noted to be with a straight cane with poor balance.  He reported constant neck and upper back pain.

The Veteran was afforded another VA examination in August 2012 at which he reported he felt his pain was worse and he was stiffer since his last VA examination.

The Veteran did not report that flare-ups impacted the function of his thoracolumbar spine.  He said he regularly uses a cane for stability and occasionally uses a wheelchair for fatigue.

The examiner measured the Veteran's forward flexion to 20 degrees with pain beginning at 0 degrees; extension to 10 degrees with painful motion at 0 degrees; right lateral flexion to 22 degrees with painful motion at 5 degrees; left lateral flexion to 24 degrees with painful motion at 10 degrees; right lateral rotation to 28 degrees with painful motion at 10 degrees; and left lateral rotation to 35 degrees with painful motion at 20 degrees.  The examiner stated: "The Veteran exhibits hyperventilatory behavior and winces with any effort beyond the stationary seated or supine position.  The above range of motion limits are not accurate based on his ambulation to and from the exam room as well as going from standing to the seated position."  (emphasis added)  The examiner stated that the Veteran was put through range of motion testing more than three times and maintained the same level of mobility.  The examiner concluded the Veteran gave "suboptimal effort" based on his ability to sit with his lumbar flexed at 90 degrees sitting but only 20 degrees when asked to perform active flexion of the lumbar spine in the standing position.  The examiner also noted the Veteran went directly to the sitting position without exhibiting evidence of pain.  

The examiner noted less movement than normal, weakened movement, excess fatigability, and pain on movement after repetitive use, but stated that the listed abnormalities are out of proportion to the Veteran's disease process.

The examiner found bilateral paravertebral and lumbar spine tenderness but no spasming or guarding.

The Veteran had a negative straight leg raising test and no radicular pain or other signs or symptoms of radiculopathy.  The examiner also found no other neurological abnormalities.  He noted EMG's of the upper and lower extremities were negative for cervical and lumbar radiculopathy.  On sensory examination, the examiner stated that the Veteran gave variable assessments and had different findings when the exam was repeated, leading ultimately to normal sensory findings.

He further found the Veteran does not have intervertebral disc syndrome.  He noted arthritis has been documented on imaging studies.

The examiner opined that the Veteran's thoracolumbar spine disability does not impact his ability to work.

The examiner stated he could not provide any clear, logical reasoning for the Veteran's pain level based on the variability of his examination.  He noted the Veteran's February 2012 MRI was read as stable compared to his 2010 MRI.

The examiner stated that he could not verify a decompensation in the Veteran because of the variability of the examination.

At his May 2013 Board hearing the Veteran testified he has a sharp, stabbing pain in his back and neck that prevents him from sitting and standing for very long.  At work, he said he sits due to the pain.  He said at times he has trouble keeping his head up or turning it.  

Considering all of the evidence, the Board finds the Veteran is not entitled to a rating in excess of 20 percent for any period on appeal.  

The next higher rating, 40 percent, is warranted where either forward flexion of the thoracolumbar spine is limited to 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  None of the Veteran's records show he has experienced ankylosis of his entire thoracolumbar spine.  While the six VA examinations the Veteran has undergone between December 2006 and August 2012 show varying range of motion measurements, the Board has considered the accuracy of each examination in reflecting the Veteran's true functional limitation due to his service-connected degenerative disc disease at T7 and T8 with thoracic spine ligamentous strain.  The Board concludes that the Veteran's back condition does not more closely represent the criteria for a rating in excess of 20 percent for any period during the pendency of this appeal.

In August 2007, the examiner found that flexion of the Veteran's thoracolumbar spine was limited to 30 degrees, a measurement that suggests the Veteran could meet the criteria for an increased disability rating.  However, the examiner also stated that the Veteran's degenerative disc disease of his neck and back had been exacerbated by a recent assault and found that the increased disabling manifestations of neck and back symptoms due to the assault were not aggravated by the Veteran's pre-existing, service-connected disability.  Notably, in December 2006, three months prior to the assault, the Veteran's flexion was measured to 60 degrees, with additional loss of motion to 45 degrees on repetition due to pain.  Further, the Veteran's range of motion was shown to have improved within a year after the August 2007 examination, including at VA examinations in May 2008, September 2009, and February 2011.  Thus, the evidence supports that the August 2007 examination reflects a temporary aggravation of the Veteran's condition from a non-service connected injury.  Although the examiner did not opine as to what degree of functional loss was due to the Veteran's service-connected back disability versus the injuries from the subsequent assault, the Board notes that the Veteran's flexion was measured to exactly 30 degrees and range of motion above 30 degrees flexion warrants a 20 percent rating.  Thus, the Board finds that the August 2007 VA examination is not sufficient to warrant an increased rating.

At the Veteran's next VA examination in May 2008, his flexion was first measured to 30 degrees but then measured to 40 to 45 degrees with repetition.  The examiner opined that the Veteran could have more functionality than demonstrated on the directed exam, suggesting that the Veteran might be limiting himself based on fear of movement.  His 10 to 15 degree improvement in flexion on repetition supports the examiner's suggestion that the Veteran may not have been demonstrating his full range of motion throughout the testing.  Thus, the Board also finds that the May 2008 VA examination is not sufficient to support a higher rating.

At the Veteran's next two VA examinations in September 2009 and February 2011, the Veteran was found to have notably greater range of motion.  In September 2009 his flexion was measured to 47 degrees and in February 2011 his flexion was measured to 90 degrees passive and 60 degrees active.  Thus, neither examination supports an increased rating.   Also, at a SSA examination in January 2009 the Veteran's flexion was measured to 60 degrees, further supporting that the Veteran's functional loss due to his service-connected back disability is not greater than warranted under a 20 percent rating.

The Board has also considered the results of the Veteran's August 2012 VA examination, but finds that it is not an accurate representation of the Veteran's true limitations, particularly with regard to the range of motion measurements.  Although on testing the Veteran's flexion was only measured to 20 degrees, the examiner opined that the Veteran gave suboptimal effort on the test and his true range of motion was greater.  The examiner explained that outside of the formal testing the Veteran demonstrated increased range of motion and his complaints were out of proportion to the objective pathology of his diagnosed service-connected back condition.  The examiner pointed to specific incongruous actions by the Veteran involving his back movements, including ambulation to and from the room, his ability to sit with his lumbar spine flexed at 90 degrees, and his failure to exhibit any pain when going directly to a sitting position.  The examiner declined to find that the Veteran had decompensated since previous examinations.  The Board finds the examiner's concerns over the accuracy of the testing to be well explained, and finds that the examination is thus of limited probative value in showing a worsening of the severity of the Veteran's condition.

Notably, the August 2012 VA examiner is not the first examiner to raise questions as to whether the Veteran's full functional capabilities, including range of motion, were being represented on testing.  Specifically, the May 2008 examiner noted voluntary guarding and suggested the Veteran may have been limiting his motion based on fear of movement.  The September 2009 examiner noted that the Veteran was able to turn his head to look at him during the interview and crouch down to get his shoes, but demonstrated more limited range of motion on testing.  The February 2011 examiner noted positive Waddell's testing.  The fact that four examiners in a row raised the question of whether the examinations accurately measured only the Veteran's physical limitations from his service-connected neck and back disabilities gives additional credence to the August 2012 VA examiner's concerns.  

Overall, the Board finds that the more credible medical evidence strongly shows that the Veteran's range of motion as measured on his VA examinations, specifically the August 2012 examination, is actually greater than testing showed.  The Board declines to award a higher disability rating based on the August 2012 VA examination when the examiner plainly opined that he did not believe the severity or debility of the symptoms claimed by the Veteran was reflective of the pathology of his condition.  Further, the examiner stated that a review of all of the Veteran's medical records did not reveal any concrete repetitive, objective findings that the Veteran was decompensating.

Further, the Veteran's VA examinations prior to the August 2012 examination overall support that the Veteran's service-connected back condition has not limited his flexion to 30 degrees or less.  Although his flexion was measured to exactly 30 degrees at his August 2007 VA examination, the examiner explained that the Veteran's condition had been exacerbated by an unrelated, recent injury, and prior and subsequent VA examinations showed the exacerbation was indeed temporary.  In addition, although in May 2008 the Veteran's flexion was also measured to exactly 30 degrees, on repetition it increased to 40 to 45 degrees and the examiner questioned whether the Veteran's actual range of motion might actually be even greater.  Therefore, although the Board has considered the August 2007 and May 2008 VA examinations showing more limited range of motion, the Board finds that they do not support an increased rating.

Even considering the DeLuca factors, including the Veteran's complaints of pain, the credible evidence does not show that the Veteran's flexion due to his service-connected back disability has been limited to 30 degrees or less.  The Board notes that pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  The range of motion testing takes into consideration the Veteran's reported pain, but shows that it does not limit his functionality so as to warrant an increased rating.  For example, in May 2008 the Veteran's range of motion increased on repetition despite his report of continued pain.  The September 2009 VA examiner found negative DeLuca factors.  

The Board has considered the Veteran's subjective complaints of pain and limitation of his activities, but puts greater probative weight in the objective medical findings.  It is important for the Veteran to understand that the assigned 20 percent rating contemplates limitation of motion/function and pain.

Considering all of the evidence, and taking into consideration the repeated suggestions by various VA examiners that the Veteran did not demonstrate his full range of motion on directed testing, the Board finds that the Veteran's condition does not more closely approximate a rating above 20 percent as the Veteran's flexion is greater than 30 degrees and he does not have ankylosis of the entire thoracolumbar spine.

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim for an increased disability rating about 20 percent for degenerative disc disease at T7 and T8 with thoracic spine ligamentous strain must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
B. Neck

The same rating provisions apply to the cervical spine as apply to the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  The general rating formula provides a 20 percent evaluation is assigned when forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine is not greater than 170 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent evaluation is warranted when there is forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a. 

Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees. 

At his December 2006 VA examination, the examiner found the Veteran had flexion of his cervical spine to 45 degrees with additional loss of motion with repetition to 30 degrees.  His extension and right lateral flexion were measured to 25 degrees, with loss of range of motion with repetition only in right lateral flexion to 20 degrees.  Left lateral flexion was measured to 20 degrees.  Right lateral rotation was measured to 55 degrees with loss of range of motion with repetition to 45 degrees.  Left lateral rotation was measured to 70 degrees with loss of range of motion to 60 degrees with repetitive use.  All loss in range of motion after repetition was attributed to pain.

X-rays taken in December 2006 showed degenerative disc disease in the lower cervical spine.

At his August 2007 VA examination, the examiner found the Veteran had ankylosis of his entire cervical spine.  However, on range of motion testing, the examiner noted cervical flexion to 20 degrees with pain beginning at 15 degrees.  The examiner opined the limitation was likely due to exacerbation of the degenerative joint disease of the spine due to a March 2007 assault and a three hour dental appointment that day.  The Veteran's extension was limited to 20 degrees with pain at 15 degrees, and right and left lateral flexion and rotation were limited to 30 degrees.

At his May 2008 VA examination, the examiner measured the Veteran's extension and flexion to 20 to 25 degrees after three repetitions with pain at the initiation of the movement.  The examiner noted that movement improved with repetition although the pain continued.  Rotation was measured to 35 to 40 degrees with pain beginning at 10 degrees.  The examiner noted voluntary guarding and stated that she could not say that the exam represented the Veteran's full functional capabilities.  

In January 2009 the Veteran underwent a SSA disability examination that showed cervical flexion to 30 degrees.

At his September 2009 VA examination, the examiner measured the Veteran's forward flexion to 38, extension to 40, right flexion to 20, left flexion to 25, and bilateral rotation to 30.  However, the examiner noted the Veteran was able to turn his head to look at him during the interview, yet on testing only demonstrated 30 degrees bilateral rotation.  The examiner concluded the Veteran's demonstrated range of motion on testing was not indicative of his true functional range of motion.

The examiner further stated that the Veteran's EMG is consistent with possible mild or early peripheral neuropathy, not with a radiculopathy that is the type of neuropathy that would happen from nerve compression from spine-disc disease.

At his February 2011 VA examination, the examiner measured the Veteran's forward flexion and extension to 40 degrees, his right and left lateral flexion to 25 degrees, and his right and left rotation to 20 degrees with the Veteran reporting pain throughout the range.

Finally, in August 2012 at the Veteran's most recent VA examination, the examiner measured the Veteran's range of motion of his cervical spine as flexion to 10 degrees with painful motion at 0 degrees and extension to 0 degrees with painful motion at 0 degrees.  The examiner noted painful right lateral flexion began at 0 degrees.  The Veteran's left lateral flexion was measured to 15 degrees with painful motion at 0 degrees.  Right and left lateral rotation were measured to 30 degrees with painful motion at 0 degrees.

After repetitive-use testing there was no change in the Veteran's forward flexion, extension, left lateral flexion, or right and left rotation.  His right lateral flexion was measured to 14 degrees.  The examiner found the Veteran had additional functional loss in the form of less movement than normal, weakened movement, excess fatigability, and pain on movement.

The examiner stated that the Veteran's behavior was inconsistent with his symptoms.  The Veteran reported severe pain with the smallest range of motion, which is not consistent with his degree of degenerative disease.  Further, the examiner noted that the Veteran reported pain with maneuvers that have no bearing on the cervical spine, specifically extension and adduction of his upper extremities.

The examiner opined that the Veteran's examination did not correlate with the degree of the Veteran's disease.  He noted that when attempting to do passive range of motion the Veteran showed resistance, which is abnormal and does not correlate with cervical spinal disease.  The examiner declined to debate the Veteran's reports of pain, but noted that his pathology does not support the severity or the debility reported.  The examiner suggested there could be a somatization component.  He referred the Veteran to mental health to assist in pain management.  

The examiner stated that the most objective finding he found on physical exam was a mild decrease in pinching involving the C6/7 distribution.  No upper extremity, thenar, or hypothenar atrophy was appreciated.

The Veteran told the examiner that over the past year the pain in his neck had gotten more intense and he said he has it all the time  He also reported that he drops things with both hands, it's hard to keep his head up while standing, and his hands and arms fall asleep if he holds his arms out.  He reported sitting in a whirlpool improved the pain.  He did not report flare-ups.  

The examiner found the Veteran had localized tenderness or pain to palpation, and guarding or muscle spasm severe enough to result in an abnormal gait.

The Veteran's sensory examination was normal and the examiner found he had no signs or symptoms of radiculopathy.  The examiner also found he did not have intervertebral disc syndrome.  Arthritis was noted on x-ray.

Considering all of the evidence, the Board finds the Veteran is not entitled to a rating in excess of 20 percent for any period on appeal.

The next higher rating, a 30 percent rating, is warranted for forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine.  At the Veteran's VA examinations in December 2006, May 2008, September 2009, and February 2011 and the Veteran's SSA disability examination in January 2009, the Veteran was found to have flexion in excess of 15 degrees.  Specifically, in December 2006 his flexion was measured to 45 degrees, in February 2011 his flexion was measured to 40 degrees, in September 2009 his flexion was measured to 38 degrees, in January 2009 his flexion was measured to 30 degrees, and in May 2008 his flexion was measured to 20 to 25 degrees.  Notably, the May 2008 examiner noted the Veteran's movement actually improved with repetition despite continuing pain.  The September 2009 examiner found no additional functional loss due to the DeLuca factors.  Also, both the May 2008 and September 2009 examiners suggested the Veteran could actually have additional functional capability not reflected in his range of motion testing.

On his August 2007 and August 2012 VA examinations, the Veteran's flexion was measured to 20 and 10 degrees respectively, but the Board finds that the examinations do not accurately reflect the Veteran's limitations due to his service-connected neck disability so as to entitle him to an increased rating.

The August 2007 VA examiner found the Veteran's cervical flexion was more limited than what was found in the immediately prior December 2007 VA examination, or the three subsequent examinations.  Specifically, the examiner found ankylosis of the entire cervical spine in flexion, but then also conducted range of motion testing that showed the Veteran was able to flex his cervical spine to 20 degrees with limitation to 15 degrees on repetitive use due to pain.  The Board first notes that if the Veteran retained some range of motion, as he apparently did in this case based on range of motion testing, then his cervical spine cannot be considered to be ankylosed.  

Further, the August 2007 examiner opined that the range of motion testing was affected by an exacerbation of the Veteran's service-connected degenerative joint disease by a recent assault and three hours of dental work done on the day of the examination.  The examiner did not specify what degree of loss could be attributed to the subsequent assault and extended dental work rather than the natural progression of the Veteran's service-connected disability, but the Board notes that the Veteran only just meets the 30 percent disability rating criteria of limitation of flexion to 15 degrees with consideration of the DeLuca factors, specifically pain on repetition, and substraction of any degree of exacerbation due to the unrelated assault would be sufficient for the Veteran's disability to more closely approximate the currently-assigned 20 percent rating.  Further, the evidence supports that the Veteran's reduced range of motion on the examination was in fact a temporary condition as his range of motion was greater at subsequent examinations.  Therefore, the Board finds that the May 2008, September 2009, and February 2011 VA examinations are a more accurate representation of the Veteran's service-connected neck condition from 2007 to 2011.  Those examinations clearly support a rating of no higher than 20 percent for the Veteran's service-connected neck strain with cervical degeneration.  The Board has considered a staged rating but finds it is not appropriate in this case.

The Board has also considered the findings in the Veteran's most recent VA examination from August 2012.  At that examination, the Veteran's flexion was measured to 10 degrees with pain but no additional loss of range of motion on repetition.  However, the examiner opined that the Veteran's examination did not correlate with the degree of the Veteran's disease.  He gave specific examples to explain his opinion, including, with reference to the Veteran's cervical spine examination: (1) the Veteran reported severe pain with the smallest range of motion, which is not consistent with his degree of degenerative disease; (2) when attempting to do passive range of motion the Veteran showed resistance, which is abnormal and does not correlate with cervical spinal disease; (3) the Veteran reported pain with maneuvers that have no bearing on the cervical spine, specifically extension and adduction of his upper extremities.  

As discussed above, the August 2012 VA examiner also gave additional examples as to why he believed the Veteran's thoracolumbar spine range of motion testing was not accurate.  Further, the May 2008, September 2009, and February 2011 examiners all also raised questions as to whether the Veteran may have demonstrated less range of motion on directed testing than he was actually capable of.

Considering all of the evidence, the Board finds a preponderance of the more credible evidence demonstrates that the Veteran's range of motion as measured on his VA examinations, specifically the August 2012 examination, is actually greater than testing showed, and the Veteran's condition does not more accurately approximate the criteria for a rating about 20 percent.

As the preponderance of the evidence is against the Veteran's claim for an increased rating for his neck disability, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.

The regulations also provide that in addition to orthopedic considerations, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  However, in this case, the evidence of record does not support a finding that the Veteran has a chronic neurologic disability as a result of his service-connected neck or back disability, and, overall, provides evidence against such a finding.

The Veteran has been diagnosed with peripheral neuropathy of the bilateral upper and lower extremities.  However, service connection for the condition was denied in an October 2009 rating decision and not appealed.  The evidence does not support that the Veteran has any other neurologic abnormality due to his service-connected neck or back disability.  In fact, the September 2009 VA examiner specifically opined that the results of the Veteran's EMG were consistent with a possible mild or early peripheral neuropathy, but not with radiculopathy that would happen from nerve compression from spine-disc disease.  The August 2012 VA examiner also stated that the Veteran did not have any signs or symptoms due to radiculopathy.  Therefore, the Board finds the Veteran is not entitled to a separate evaluation for any neurological abnormality.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for either the Veteran's neck or back disabilities, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's service connected neck or back disabilities that would render the schedular criteria inadequate.  The Veteran's symptoms, including reduced range of motion and pain, are contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, there is no evidence of any hospitalization associated with the Veteran's back and neck conditions.  The Veteran has reported missing some work as a result of his disabilities, but the Board notes that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1.  

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

C. Individual Unemployability

The Veteran filed a claim for individual unemployability in March 2009, contending that the combined effects of his service-connected disabilities make him unemployable.

VA regulations allow for the assignment of a total disability rating based on individual unemployability (TDIU) when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Even if service-connected disabilities fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), referral to the Director of the VA Compensation and Pension Service for extraschedular consideration of a TDIU is warranted if the veteran nonetheless is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(b).

Since September 16, 2009 the Veteran has been service-connected for atypical migraine headaches (50%), chronic neck strain with cervical degeneration (20%), and degenerative disc disease, T-7, T-8, with thoracic spine ligamentous strain (20%) for a combined rating of 70%.  Prior to September 16, 2009, the Veteran had a 30% rating for atypical migraine headaches, for a combined rating of 60%.  Therefore, the Veteran has met the schedular criteria for a TDIU as of September 16, 2009, but not prior to that date. 

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2012); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  
See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor that takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2012); Van Hoose, 
4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In a May 2009 statement the Veteran stated that his problems prevent him from being able to deal with people due to pain.  He stated that he is unable to stand or sit for very long, has eight or more migraines a week, has numbness in his arms and legs, has difficulty getting in and out of the bathtub and wiping himself after going to the bathroom, and he falls often.  He stated that he had not worked full-time since 2006, but continued to work eight to twelve hours a week as a disc jockey, earning about $2,400 in the past 12 months.  He reported last taking classes at a community college in 2007.

In September 2008 the Veteran had a physical work performance evaluation done at Allen Hospital.  The evaluation found the Veteran was capable of at a minimum sedentary work, although he would have to alternate between sitting and other tasks.  The evaluator noted that the Veteran's pain behaviors were inconsistent and he self-limited on 65 percent of the 17 tasks, so his maximum work ability could not be determined.

In March 2009 a VA doctor wrote the Veteran a note that he was currently disabled due to back pain, but stated that he could not say it was a permanent disability as he was currently undergoing treatment.

In July 2009 a VA counseling psychologist found it was infeasible for the Veteran to return to gainful employment.  The psychologist reviewed the functional capacities and limitations assessment done at Allen Hospital.  He opined that the Veteran's back, neck, and history of traumatic head injury "substantially contribute to his inability to obtain employment."  He noted the Veteran has "significant physical limitations, such as not being able to sit or stand in certain positions for long periods of time" and "memory and concentration difficulties."

At his September 2009 VA examination the Veteran reported he works eight hours a week helping his wife at their disc jockey/karaoke business, which he has been doing for the past five to ten years.  He reported he has lost time from work due to back and neck pain and headaches.

The examiner stated that the Veteran previously worked in door assembly and at a beef packing plant with neck pain, therefore he should still be able to work.  The examiner opined that the Veteran's back condition is not disabling, again noting he was previously employed.  The examiner also stated that more recent MRIs do not show significant disc changes.  With regard to the Veteran's service-connected headache condition, the examiner noted that post-service injuries in 2006 and 2007 had worsened the Veteran's headaches and that the Veteran was "fairly incapacitated from these more recent post-traumatic headaches."  The examiner stated that he considered the Veteran unable to be gainfully employed from the non-service connected headaches, but not from the service-connected headaches.

The February 2011 VA examiner who conducted the Veteran's general medical examination also opined as to the Veteran's employability.  The examiner opined that the Veteran is employable.  The examiner explained that the Veteran's current state of health appears to be similar to his past health when he had gainful employment.  Further, he continues to work part-time as a disc jockey.  The examiner stated that "there appears to be a substantial functional component to his current physical complaints but neither his cervical spine, thoracic spine conditions or headaches would prevent him from finding and maintaining gainful employment."  

In May 2010 the Veteran was awarded Social Security Administration disability benefits based on a primary diagnosis of disorders of the back (discogenic and degenerative) and a secondary diagnosis of anxiety disorders.  He was found to have the following impairments: a chronic pain disorder associated with multi-level degenerative disc disease of the cervical, thoracic, and lumbar spine; peripheral neuropathy of the upper and lower extremities; migraine headaches; a visual defect; obesity; mood disorder; personality disorder; and post-traumatic stress disorder.  His anxiety disorder was noted to be related to his post-service assault.  The Veteran was further noted to have a 12th grade education and to have brief periods of work in October 2006, January to March 2007, and June to August 2008, all of which SSA found ended because of the Veteran's impairments.

The August 2012 VA examiner opined that neither the Veteran's back or neck conditions impact his ability to work.

At his May 2013 Board hearing the Veteran testified he does not work because of his migraines and his neck.  He said he falls at least once or twice a week, sometimes when his migraines get overwhelming.  He said he was fired from jobs in the past due to missing work because of pain.  He reported he tried to work as a driver, but it was too much sitting.

After considering the totality of the record, the Board finds the preponderance of the evidence is against the Veteran's claim that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The Board acknowledges that the Veteran currently only works part-time as a disc jockey.  However, the evidence does not support that he is incapable of gainful employment due solely to his service-connected disabilities.

Although the Veteran's service-connected disabilities no doubt result in some degree of functional impairment, as acknowledged by his current compensable ratings, they are not shown to prevent all forms of employment, to include sedentary employment.  The Board acknowledges that in July 2009 a VA counseling psychologist found it was infeasible for the Veteran to return to gainful employment, but this opinion was based on both service-connected and nonservice-connected disabilities, not the Veteran's service-connected disabilities alone.  Specifically, the psychologist cited to the Veteran's history of traumatic head injury and memory and concentration difficulties, but the Veteran is not service-connected for a disability manifesting with memory and concentration difficulties, including disability resulting from his 2007 post-service assault.

Additionally, although the Veteran has been granted Social Security disability benefits, this award was based at least in part on nonservice-connected disabilities, including anxiety disorders.  While SSA determinations must be considered by VA, they are not binding on VA.  See Masors v. Derwinski, 2 Vet. App. 181, 187-88   (1992).  

The VA examiners to consider the Veteran's employability only due to his service-connected disabilities have opined that those disabilities do not prevent him from working.  Specifically, the September 2009 VA examiner found the Veteran could not perform gainful employment as a result of his non-service connected headaches, but that his service-connected headaches, back disability, and neck disability did not prevent employment.  The February 2011 VA examiner also found that the Veteran's service-connected conditions do not preclude him from gainful employment.  In addition, the August 2012 VA examiner opined that neither the Veteran's back or neck conditions impact his ability to work.

The Veteran testified that his VA primary care physician - Dr. Baridon - had stated he was totally disabled.  That is incorrect.  A March 2010 entry discusses that the Veteran had provided Dr. Baridon a form that he wanted him to complete concerning total and permanent disability.  The physician noted that the objective test results did not correspond with the Veteran's complaints of pain, and he could not state that the Veteran definitively could not work again.  He noted there were some options that might improve the Veteran's condition. This physician has seen the Veteran numerous times over the years, and the fact that he was reluctant to state the Veteran was totally and permanently disabled is significant evidence against the claim.  

The Board has considered the Veteran's contentions but gives greater probative weight to the September 2009 and February 2011 VA examiners who considered each of the Veteran's service-connected disabilities and concluded they do not prevent the Veteran from engaging in gainful employment.

In sum, the Board has determined that the preponderance of the evidence is against the Veteran's claim of entitlement to a total disability rating based on individual unemployability.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable and the Veteran's claim must be denied.

D. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a  Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in April 2007 and May 2009.  In the letters, the RO informed the Veteran of what evidence was required to substantiate his claims and of the Veteran's and VA's respective duties for obtaining evidence.  In the letters the RO also provided notice with regard to how VA assigns disability ratings and effective dates.  Thus, the duty to notify has been satisfied.

Also, in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the May 2013 Board personal hearing, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans, and the VLJ and the representative asked questions regarding the nature and severity of the Veteran's claimed neck and back conditions as well as his ability to work.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim, and specifically inquired as to where he had received medical treatment.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records, Social Security Administration records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in August 2007, May 2008, September 2009, February 2011, and August 2012.  The examiners, medical professionals, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The examiners provided the Board with sufficient information to rate the Veteran's disabilities.  Although the Board specifically recognizes the Veteran reported a negative experience at the September 2009 VA examiner, the Board finds the examination was thorough and the examiner's opinions well-supported.  Therefore, the Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.


ORDER

An increased disability rating in excess of 20 percent for degenerative disc disease at T7 and T8 with thoracic spine ligamentous strain is denied.

An increased disability rating in excess of 20 percent for neck strain with cervical degeneration is denied.

A total disability rating based on individual unemployability (TDIU) is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


